Citation Nr: 9929865	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-33 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than February 
24, 1995, for the grant of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to March 15, 1990.  

3.  Entitlement to a permanent and total disability 
evaluation for PTSD.  



REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esq.


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations of the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of whether termination of a total disability 
evaluation under the provisions of 38 C.F.R. § 4.29, 
effective January 1, 1991, was proper, has been properly 
perfected for appeal purposes.  This issue has been rendered 
moot by the below action granting a 100 percent schedular 
disability evaluation for PTSD from March 15, 1990.  

In a September 1995 statement in support of claim, the 
veteran requested entitlement to compensation under 
38 U.S.C.A. § 1151 for injuries sustained to his neck and 
shoulder during a period of hospitalization for his service-
connected PTSD.  As this issue is not properly before the 
Board, it is referred to the RO for appropriate action.  

While the Board notes that the RO has issued a rating 
decision on the issue of service connection for a chronic 
right shoulder and right arm condition as secondary to the 
veteran's service-connected PTSD, the RO did not address this 
claim on a § 1151 basis.  

As the veteran noted disagreement with the assignment of the 
initial 10 percent rating for his PTSD in the June 1989 
rating determination and properly perfected his appeal, the 
propriety of the rating during the time period from April 7, 
1987, the date of his request for service connection for 
PTSD, is currently before the Board.  Grantham v. Brown, 114 
F.3d 1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999).  
Although the RO had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the RO has considered the 
appropriate evaluation for the entire period since the 
effective date of the grant of service connection. 


FINDINGS OF FACT

1.  The RO, in a May 1984 rating determination, denied 
service connection for a nervous condition.  The veteran was 
notified of this decision by way of letter later that month 
and did not perfect an appeal within the prescribed period of 
time.  Thus, the decision became final.  

2.  In a Statement in Support of Claim received on April 7, 
1987, the veteran requested service connection for PTSD.  

3.  The veteran was found to be totally disabled for Social 
Security Disability purposes as of March 15, 1990, due to his 
service-connected PTSD.  

4.  Totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, and an inability to obtain or retain employment, 
were not shown prior to March 15, 1990.

5.  No more than considerable social and industrial 
impairment due to PTSD was demonstrated from April 7, 1987, 
through March 14, 1990.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met effective March 15, 1990.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.7, 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a 50 percent evaluation, but no more, 
for PTSD were met from April 7, 1987, through March 14, 1990.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record demonstrates that the veteran 
requested service connection for PTSD in April 1987.  In a 
June 1989 rating determination, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation, effective April 7,1987, the date of the veteran's 
request for service connection for PTSD.  In October 1989, 
the veteran filed a notice of disagreement with the assigned 
10 percent disability evaluation.  In January 1990, the RO 
issued a statement of the case addressing the 10 percent 
disability evaluation.  In March 1990, the veteran submitted 
a statement requesting more time to submit additional 
evidence.  He also noted that he was going to the Menlo Park 
PTSD program for up to three months and that if the RO needed 
more information on this it could contact his social worker 
at the VA Outpatient Clinic.  The veteran attached this 
letter to a photocopy of the cover sheet he had received with 
the statement of the case in January 1990.  The Board is of 
the opinion that the March 1990 letter from the veteran 
constitutes a substantive appeal. 

While the Board notes that the RO granted an increased 
evaluation from 10 to 30 percent for the veteran's PTSD in a 
March 1990 rating decision, effective April 7, 1987, it was 
not the full grant of benefits sought on appeal.  As the full 
benefit was not granted, this matter should have been 
referred to the Board at that time.  As the matter was not 
referred to the Board at that time, the veteran's appeal has 
remained pending.  Accordingly, the Board will consider the 
proper effective date for the grant of the 100 percent 
evaluation, as well as the veteran's entitlement to an 
evaluation in excess of 30 percent for the period prior to 
the effective date of the 100 percent evaluation.

A review of the record demonstrates that the RO, in a January 
1997 rating determination, increased the evaluation for the 
veteran's PTSD from 50 to 100 percent and assigned an 
effective date of February 24, 1995.  

The Board notes that the regulations governing the evaluation 
of PTSD changed during the course of the veteran's appeal.  
However, the revised rating criteria did not become effective 
until November 7, 1996.  38 C.F.R. §§ 4.125-4.130 (1998).  
The revised rating criteria could not be used to grant the 
veteran a higher evaluation prior to the effective date of 
the change, and are therefore inapplicable to the veteran's 
claim.  38 U.S.C.A. § 5110(g) (West 1991); Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

Under the provisions of the rating schedule in effect prior 
to November 7, 1996, a 30 percent evaluation was warranted 
for definite social and industrial impairment.  In this 
regard, the Board notes the Court's decision in Hood v. 
Brown, 4 Vet. App. 301 (1993), and OGC Prec. 9-93 (Nov. 9, 
1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and that the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991) and 38 C.F.R. § 3.400 (1998).  The statute 
provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection. 

(2)	Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (1998).

The Court and VA's General Counsel have interpreted the 
provisions of § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Factual Background

At the time of an April 8, 1987, outpatient visit, the 
veteran reported that he had been disillusioned about the 
purpose of the war and that he refused to take orders from 
everyone even though he never threatened anyone.  The veteran 
indicated that he doubted that he had PTSD because he wasn't 
in combat.  The examiner diagnosed the veteran as having PTSD 
on an intermediate level.  

At the time of an April 27, 1987, visit, the veteran reported 
that he was depressed relative to his fears of success and 
self-defeating behavior with work.  He noted that he was 
ambitious and wanted to be self-employed but that he would 
throw away these opportunities from time to time.  At the 
time of an April 29, 1987, visit, the veteran indicated that 
he continued to be curious about his depression and 
motivation problems.  He reported that he did not feel 
inadequate when performing a task but rather that the task 
did not matter.  The veteran noted that he spent too much 
time thinking about the past or the future and not focusing 
on the present.  The examiner indicated that they continued 
to address the veteran's problems with work as it related to 
achievement.  

At the time of a May 27, 1987, visit, the veteran reported 
that he had missed the last few weeks of appointments due to 
work and financial pressures.  He alluded to temptations with 
marijuana and alcohol.  The veteran indicated that he 
originally wanted to make the military his career and was 
upset that he did not follow through with some of the 
training.  During a June 3, 1987, visit, the veteran 
questioned why he was still bothered by Vietnam when others 
had it worse.  At the time of a June 10, 1987, visit, the 
veteran reported that he wanted to move on with his life and 
obtain his real estate license.  In a June 17, 1987, 
outpatient treatment record it was noted that the veteran 
still had feelings of disappointment about the war.  At the 
time of a June 24, 1987, visit, the veteran reported that he 
had intermittent fear.  He  was noted to drift and not follow 
through with concrete plans.  On July 8, 1987, the veteran's 
wife phoned to note that the veteran would not be coming to 
his appointment as he was under financial difficulty and had 
to work.  

At the time of a July 15, 1987, visit, the veteran reported 
having had phone contact with his children.  He noted that 
his daughter had been molested and was getting counseling.  
He reported feeling mad to the point that he wanted to hire a 
"shark" lawyer and get the "bad".  The veteran indicated 
that he was making progress with his debts and that he was 
looking for a part-time job.  He noted that his wife was also 
getting a job.  

In an October 2, 1987, outpatient treatment record, it was 
noted that the veteran had called and reported that he was on 
the verge of going to kill the man who molested his daughter 
and then possibly kill himself.  He also reported having 
survivor guilt at that time.  Thereafter, the veteran 
canceled three appointments.  On November 4, 1987, the 
veteran returned and noted that he wanted to resume 
treatment.  The examiner informed the veteran that he had to 
regularly keep his appointments.  At the time of a November 
9, 1987, visit, the veteran reported that he had an improved 
attitude toward advancing his self-interest.  The veteran 
noted that he wanted to do something for himself.  He also 
reported feeling less jittery.  

In a January 1988 statement in support of claim, the veteran 
reported that he was nervous all the time and felt like 
people were watching him.  He also noted having night sweats 
four to five times per week.  He further indicated that his 
wife said he talked and cried in his sleep.  He noted 
becoming depressed two to four times per month to the point 
that nothing seemed to matter and that it became hard to 
concentrate on what he was doing.  He also reported that he 
did not trust people.  The veteran noted having had more jobs 
than he could remember (the longest lasting six months) after 
his service separation.  He indicated that it was only about 
two years ago that he obtained his first job that lasted over 
six months.  He stated that he had been doing remodeling work 
for an investment company the past two years but that he 
still had a hard time concentrating.  The veteran reported 
that he started going for treatment in 1987, after he bit his 
wife.  

At the time of a February 1, 1988, outpatient visit, the 
veteran was found to be alert and oriented times three.  His 
mood was depressed and his affect was anxious.  His speech 
was very rapid but not tangential or loose.  The veteran 
reported episodic depression, chronic anxiety, night sweats, 
survival guilt, and increased startle response.  He denied 
having any current homicidal or suicidal ideation.  He 
reported having had his current job for the past two years 
and having been married for over one year.  In a February 12, 
1988, treatment record, the veteran's wife was noted to have 
called indicating that the veteran had been agitated for the 
past week with increased episodes of anger.  She also 
indicated that he had thrown objects in the house.  The 
veteran confirmed that he had been angry and agitated and 
that he had had increased depression and decreased 
concentration.  He reported sleeping 6 to 7 hours per day 
with no refreshment.  He denied any suicidal or assaultive 
plans.  He noted having a gun at home but indicated that he 
would leave the house if he felt out of control.  At the time 
of a February 19, 1988, visit, the veteran was found to be 
alert and oriented times three.  His mood was depressed but 
he reported a decrease in his level of anger and depression.  
He denied any loss of control in the past week.  In a 
February 29, 1988, outpatient treatment record, it was noted 
that the veteran was alert and oriented times three.  He 
appeared very tense and anxious and his mood was depressed.  
He noted continuing feelings of anger and depression with 
increasing alienation from his wife.  He denied any suicidal 
or assaultive intentions or any recent violence.  

In a March 11, 1988, outpatient treatment record, the 
veteran's wife was noted to have called to say that she was 
in a fearful state as the veteran was about to "go over the 
edge."  She indicated that he had significantly impaired 
concentration, sleep, appetite, and judgment.  She further 
reported that the veteran had been pulling clumps of hair out 
and that he was very anxious and nervous.  She also noted 
that he had an unpredictable temper and that he had thrown 
objects around the room.  She further indicated that the 
veteran had verbalized suicidal ideation.  

In a March 25, 1988, outpatient treatment record, it was 
noted that the veteran was not violent or threatening 
violence; however, he was still anxious, depressed, angry, 
and unpredictable.  He also continued to pull his hair out.  

On March 29, 1988, the veteran was hospitalized.  At the time 
of admission, the veteran reported that he felt increasingly 
disturbed by violent impulses over the past three weeks.  He 
noted that he felt like strangling his wife two days earlier 
but that he resisted the impulses.  The veteran reported that 
his life was pointless except for possibly getting custody of 
his children one day.  He noted that he had no intention of 
harming his wife at the time of hospitalization but was 
fearful that he would be unable to control his impulses at 
some point.  It was the examiner's assessment that the 
veteran was anxious, moderately depressed, and angry.  He 
noted that the anger was focused on the veteran's wife who 
was unable to help out financially.  The veteran remained 
hospitalized for seven days until he left on unauthorized 
leave on April 4, 1988.  

At the time of an April 15, 1988, outpatient visit, the 
veteran broke down into a tearful admission that he was 
scared.  At the time of an April 22, 1988, visit, the 
veteran reported that he was having family problems.  He 
noted getting excited in general.  

At the time of an October 18, 1988, outpatient visit, the 
veteran reported having nightsweats, flashbacks, tremors, 
etc.  In a November 7, 1988, outpatient treatment record, the 
veteran's wife was noted to have called expressing fear for 
her own safety.  She described an increase in the veteran's 
irritability, which included screaming at her and damaging 
furniture in fits of anger.  She also reported that the 
veteran had fitful sleeping and heavy sweating while 
sleeping.  He did not allow her to leave home and threatened 
to pour acid on her.  She noted that the veteran reported 
having nothing to live for.  She observed that the veteran 
continued to see things and that he pulled out his hair.  He 
also suffered from tremors and constant restlessness.  

On November 8, 1988, the veteran was hospitalized with 
complaints of decreased concentration, anxiety, poor sleep, 
and angry and explosive outbursts.  The veteran reported that 
he was still living with his wife.  He indicated that he 
worked in construction but reported having a poor performance 
record due to absenteeism and poor memory.  Mental status 
examination revealed the veteran to be alert and oriented.  
His speech was circumstantial and his mood was depressed.  
His affect was appropriate and short and long term memory 
appeared adequate.  Concentration was poor because of 
circumstantiality.  Judgment and insight were appropriate.  
At the time of discharge on November 30, 1988, the veteran's 
affect had considerably improved and he seemed enthusiastic 
about going back to work.  The veteran was found to be 
competent for VA purposes and could start work at anytime.  

At the time of a December 15, 1988, outpatient visit, the 
veteran's speech was noted to be pressured and stuttering.  
His mood was euthymic.  The veteran reported having a 
conflict with another man at work.  He noted that force and 
violence were necessary to deal with some people.  He 
reported having high standards and indicated that he was 
intolerant of those who did not meet them.  He believed that 
they should be severely punished.  It was the examiner's 
impression that the veteran's condition was stable with the 
use of medication.  At the time of a December 21, 1988, 
visit, the veteran reported that he had been depressed for 
years but that it had become worse in the last three or four 
years.  He stated that nothing mattered when he became 
depressed.  He noted that he would withdraw and have trouble 
concentrating during these times.  He denied any change in 
his appetite or sleep habits.  He stated that he would have 
bad dreams which would cause him to jump out of bed.  He 
denied problems with violence but admitted that he had bitten 
his wife.  He was concerned about his temper, which was bad.  
He reported feeling anxious during the day and indicated that 
he had started stuttering again.  He further noted that his 
hands would shake.  He also indicated that he felt like he 
was always being watched.  He denied ideas of influence, 
thought insertion, or withdrawal, or delusions.  He also 
denied auditory hallucinations.  

At the time of a January 11, 1989, visit, the veteran was 
found to still be stuttering.  He noted that he had been 
sleeping better.  The examiner observed the veteran's 
continued negative "all or nothing" approach.  The veteran 
expressed concern about not doing his job well but he noted 
that he had not been given any warnings.  At the time of a 
February 1, 1989, visit, the veteran complained of seeing 
something across the room, a dark spot, which made him 
nervous.  

Later that month, the veteran was afforded a comprehensive VA 
examination.  At the time of the examination, the veteran 
reported that he had been more temperamental, irritable, and 
argumentative since leaving the service.  He stated that his 
wife had reported that he had nightsweats, moans, and groans, 
and that he would jump about and talk in his sleep.  He also 
noted that he would startle himself awake.  He indicated that 
he thought about Vietnam everyday.  He kept his feelings very 
much inside himself.  He acknowledged that his irritability 
was an extreme problem and that it caused considerable 
problems in his marital relationship and employment.  

The veteran reported that he had worked "a million jobs," 
typically construction type work.  His employment history was 
quite erratic.  He would get mad, irritable, and 
argumentative and walk off a job, sometimes being able to be 
rehired.  He noted that he had been working for a remodeling 
company for the past three years and that it was only because 
of employer's understanding of his irritability that he had 
been able to sustain employment.  The veteran reported having 
no friends or social interests.  He indicated that his first 
wife was too scared of him and took off with the children.  

Mental status examination revealed the veteran to have a 
casual but clean appearance.  His speech was extremely 
pressured, but rapidly and logically constructed.  His mood 
was extremely tense and anxious.  He showed no irritability 
on probing questions.  He also showed no evidence of 
psychosis or thought disorder.  There was no evidence of 
suicidal or homicidal ideation.  He was alert to person, 
place, time, and circumstance.  His recall was a bit 
fragmented.  Mental arithmetic was done slowly but 
accurately.  Diagnoses of PTSD and episodic explosive 
disorder were rendered.  The examiner noted that the veteran 
had considerable survivor guilt. He further observed that the 
veteran appeared to have an intermittent explosive disorder 
that appeared to be beyond the irritability associated with 
PTSD.  

At the time of a March 1, 1989, outpatient visit, the 
veteran's speech was found to be less pressured but he still 
stuttered.  The veteran reported an urgent need to increase 
his income.  He noted that he had missed more work due to 
illness.  At the time of an April 20, 1989, visit, the 
veteran reported that he was still working for a construction 
company.  He was a little hostile but had good insight.  

In a June 1989 outpatient visit addendum note, it was 
indicated that the veteran's wife had called to report that 
the veteran had been tempered and verbally abusive and had 
kicked the furniture in recent weeks.  At the time of a July 
3, 1989, visit, the veteran was found to have pressured 
speech and to be a bit irritable.  He was also noted to be 
upset and to jump and scream in his sleep.  The veteran 
admitted to being irritable both at home and at work.  The 
veteran was found to be neatly dressed, a bit irritable and 
anxious, and to have pressured speech.  In a July 11, 1989, 
treatment record, the veteran was noted to have little 
improvement with nightmares and insomnia.  His speech was 
less pressured and he was more calm.  At the time of a July 
18, 1989, visit, the veteran was found to have no significant 
improvement.  

At the time of an August 7, 1989, outpatient visit, the 
veteran was found to have a Global Assessment of Functioning 
Scale  (GAF) Score of 55.  At the time of an August 21, 1989, 
visit, the veteran continued to have rapid speech with 
stuttering.  A GAF score of 51 was reported.  At the time of 
a September 1989 visit, the veteran reported that he was 
increasingly depressed and that when he was depressed he did 
not care about anything.  He also noted having increased 
fear.  The veteran's affect was noted to be fairly flat.  

In an October 11, 1989, treatment record, the veteran was 
noted to be dissatisfied with his job as he did not make 
enough money.  He indicated that his employer continued to 
tolerate his erratic work habits.  A GAF score of 52 was 
reported at that time.  A GAF score of 52 was also reported 
at the time of an October 16, 1989, visit, while a GAF score 
of 55 was noted at the time of an October 23, 1989, visit.  
At the time of a November 9, 1989, visit, the veteran 
reported that he was living in a shelter with his family as a 
result of an earthquake.  The examiner found the veteran to 
be more agitated and depressed.  During a December 1, 1989, 
visit, the veteran reported that he was now motivated to 
resolve past events.  Mental status examination revealed that 
he was neatly groomed, that he spoke with intensity, that his 
thinking was organized, and that his mood was euthymic.  A 
GAF score of 60 was reported.  

At the time of a January 8, 1990, visit, the veteran reported 
that he shoved his wife in his sleep for a second time and 
that they were not sleeping together.  The veteran was 
adequately groomed and did not stutter.  He was sweating 
profusely for no apparent reason.  A GAF score of 55 was 
reported.  

At the time of a January 1990 VA outpatient treatment record, 
the veteran reported having continuing nightmares and anxiety 
symptoms.  He also noted sweating, trembling hands, poor 
concentration, and irritability.  The examiner observed that 
the veteran tended to diminish the severity of trauma he had 
experienced.  A GAF score of 55 was reported at that time.  
At the time of a February 12, 1990, outpatient visit, the 
veteran noted a growing distance between he and his wife.  
His speech was rapid with some stuttering.  A GAF score of 60 
was reported.  

The veteran was hospitalized from April to December 1990 for 
treatment for PTSD.  

On June 11, 1991, the veteran was again hospitalized for his 
PTSD.  At the time of discharge on July 8, 1991, the veteran 
was found to be unable to pursue full-time employment.  

At the time of an August 1991 VA psychiatric examination, the 
veteran was noted to be unemployed and in an intensive day 
treatment program.  He reported that his relationship with 
his wife was troubled and that he had no friends.  Mental 
status examination revealed that his speech was extremely 
pressured and rapid.  His mood was extremely tense and he 
became verbally loud, tense, and anxious.  His affect was 
high-strung.  He denied any suicidal or homicidal ideation.  
He had trouble with arithmetic problems and his recall memory 
was poor.  The examiner noted that the veteran showed 
evidence of "impaired socialization, psychological state, 
and work capacity manifested by his PTSD".  

Analysis-Earlier Effective Date

Evidence associated with the claim file in October 1996 
demonstrates that the veteran was found to be completely and 
totally disabled for Social Security Disability purposes as a 
result of an anxiety-related disorder, classified as PTSD, as 
of March 15, 1990.  Since this evidence post-dates the 
veterans pending April 1987 claim, the proper effective date 
for the 100 percent grant is March 15, 1990, when it was 
first factually ascertainable that an increase had occurred.  

The Board is of the opinion that a 100 percent disability 
evaluation for the veteran's PTSD should be granted from 
March 15, 1990.  Evidence has been submitted which 
demonstrates that the veteran was found to be permanently and 
totally disabled for Social Security Disability purposes as a 
result of his service-connected PTSD from that point forward.  
The Board further observes that on the veteran's July 1991 
discharge hospital summary report, he was noted to be 
unemployable.  Subsequent VA examinations have also found the 
veteran to be unemployable.  The Court has held that the 
criteria for a 100 percent evaluation under the old rating 
criteria are "each independent bases for granting a 100 
percent evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 
(1996).  Given that the veteran's PTSD prevents him from 
maintaining employment, he meets the requirements for a 100 
percent schedular evaluation under the old criteria for 
evaluating PTSD from March 15, 1990, the date he was found to 
be totally disabled for Social Security Disability purposes.  

The Board is of the opinion that the veteran did not meet the 
criteria for a 100 percent disability rating for PTSD prior 
to March 15, 1990.

The thrust of DC 9411 is to determine disability based upon 
the actual industrial impairment of the particular individual 
being rated.  Although the concept of social impairment is 
also employed in DC 9411, it is used only to assist in the 
evaluation of industrial impairment. Note 1 to DC 9411 states 
that "social impairment per se will not be used as the sole 
basis for any specific percentage evaluation . . . ." 38 
C.F.R. § 4.132, DC 9411, Note (1) (1995).

Furthermore, 38 C.F.R.§ 4.129 (1995) states:


Social integration is one of the best 
evidences of mental health and reflects 
the ability to establish (together with a 
desire to establish) healthy and 
effective interpersonal relationships.  
Poor contact with other human beings may 
be an index of emotional illness.  
However, in evaluating impairment 
resulting from the ratable psychiatric 
disorders, social inadaptability is to be 
evaluated only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

In the instant case, the record pertaining to the period 
prior to March 15, 1990, did not show virtual isolation in 
the community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment, such as would be 
needed to meet the criteria for a 100 percent evaluation.

Throughout the period prior to March 15, 1990, the veteran 
was employed on a full time basis as a construction worker 
for a three year period leading up to his April 1990 
hospitalization.  While the veteran noted that he only 
remained employed during this time period because of his 
employer's awareness of his illness and desire to work with 
the veteran, he still remained employed during this time 
period.  

Further, while the veteran was reported to be isolated during 
this period, he was able to maintain social interactions with 
his wife and to engage in the social interactions necessary 
to perform his duties as a construction worker.  Thus, total 
social incapacity or virtual isolation in the community was 
not demonstrated prior to March 15, 1990.  

The extensive records of psychiatric treatment and evaluation 
during this period also fail to show any evidence of the 
totally incapacitating psychoneurotic symptoms described in 
the old version of DC 9411. 

The earliest evidence that the veteran's disability resulted 
in total occupational impairment or a demonstrable inability 
to maintain employment was on March 15, 1990.  That is the 
date the Social Security Administration found the veteran to 
be totally disabled as a result of his service-connected 
PTSD.  Accordingly, an effective date for the grant of the 
100 percent evaluation prior to March 15, 1990, is not 
warranted.  A total disability evaluation is also not 
warranted under 38 C.F.R. § 4.16(c) prior to March 15, 1990, 
as the veteran remained employed until that date.

Evaluation in excess of 30 percent prior to March 15, 1990.  

Considerable social isolation and problems in the workforce 
were shown on almost every VA examination report and record 
and every letter received from various individuals, including 
the veteran himself, from the time of the veteran's April 7, 
1987, request for service connection for PTSD. 

As previously noted, the veteran reported that he was 
depressed and did not care about anything at the time of 
April 1987 outpatient visits.

In January 1988, the veteran indicated that he was nervous 
all the time and felt like people were watching him.  He also 
reported not trusting people and becoming depressed two to 
four times per month to the point that nothing seemed to 
matter and it became hard to concentrate on what he was 
doing.  He noted, however, that had been steadily employed 
for the past two years.  

Both the veteran and his wife confirmed that he had been 
angry and agitated and that he had had increased depression 
and decreased concentration in February and March 1988.  
Significantly impaired concentration, sleep, appetite, and 
judgment, were noted at that time.

At the time of his January 1989 VA examination, the veteran 
reported having thoughts about Vietnam everyday and keeping 
his feelings very much inside himself.  He acknowledged his 
irritability was an extreme problem and that it caused 
considerable problems in his marital relationship and 
employment.  

While the veteran reported that his employment history was 
quite erratic, he noted that he had been working for the same 
remodeling company for the past three years, due to his 
employer's understanding of his irritability.  He reported 
having no friends or social interests. 

The Board further observes that subsequent VA outpatient 
treatment records from August 1989 through January 1990, 
demonstrate that the veteran had GAF scores of between 51 and 
60.  A score between 51 and 60 contemplates moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attack) or moderate difficulty in social, occupational, or 
school functions (e. g. few friends, conflicts with peers and 
co-workers).  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994); 38 C.F.R. § 4.130 (1998).  While such scores 
demonstrate moderate symptoms, the veteran continued to have 
intermittent flare-ups as evidenced above, both at work and 
at home, which more closely approximated the criteria for a 
50 percent evaluation for PTSD.  Moreover, the veteran 
remained with his wife throughout this entire period.  

In summary, the Board finds that the criteria for a 50 
percent disability evaluation were met during the period from 
April 7, 1987, through March 14, 1990, as the veteran's PTSD 
resulted in considerable social and industrial impairment.  
Based upon the veteran's continued full time employment and 
continuous relationship with his wife, combined with GAF 
scores of no less than 50 from August 1989 through January 
1990, the criteria for a 70 percent evaluation from April 7, 
1987, through March 14, 1990, were not been met.  


ORDER


An effective date earlier than March 15, 1990, for a 100 
percent evaluation for PTSD is denied.

A 50 percent evaluation for PTSD is granted for the period 
from prior to April 7, 1987, through March 14, 1990.  


REMAND

With regard to the issue of a permanent and total disability 
evaluation for PTSD, the Board notes that the initial denial 
of a permanent and total disability evaluation was made in a 
January 1997 rating determination.  In that rating 
determination, the RO found that the veteran should have been 
rated as 100 percent disabled as a result of his service-
connected PTSD from February 24, 1995.  Based upon the above 
decision, the Board has now found that the veteran has been 
100 percent disabled as a result of his service-connected 
PTSD since March 15, 1990.  The RO has not had the 
opportunity to review the claim of entitlement to a permanent 
and total disability evaluation for PTSD in light of the 
Board's decision.  

The Board further observes that the most recent VA 
examination, performed in October 1996, did not address the 
issue of whether the veteran was permanently and totally 
disabled as a result of his service-connected PTSD.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD since October 1996.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  He should be 
advised of the consequences of a failure 
to report for the scheduled examination 
under the provisions of 38 C.F.R. § 3.655 
(1998).  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail.  If there are 
other psychiatric disorders found, in 
addition to PTSD, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  The examiner is 
specifically requested to render an 
opinion as to whether the veteran is 
permanently and totally disabled as a 
result of his service-connected PTSD.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
report and required opinions to ensure 
that they are in complete compliance with 
the directives of this remand and if they 
are not, the RO should implement 
corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total and permanent disability 
evaluation due to service-connected PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







